El Juez Asociado Seño®, Cókdova Dávxla,
emitió la opinión del tribunal.
El día 14 de marzo de 1933, al pasar la niña Georgina Gigante, de seis y medio años de edad, por la calle Pacific Place No. 28, en Santnrce, Puerto Rico, frente a la casa del demandado apelante, un perro policía, conocido por el nom-bre de Nerón, y que en dicha fecha estaba bajo la posesión y custodia del demandado apelante, le infirió una mordedura en la región glútea izquierda, lanzándola al pavimento.
La demanda en este caso,, que aparece iniciada por Arturo Gigante por sí y como padre con patria potestad sobre su menor hija Georgina Gigante, contiene dos causas de ac-ción. Comienza la primera alegando que el demandante Arturo Gigante es padre legítimo de la menor Georgina Gigante, con patria potestad sobre la misma, y luego, en los hechos ter-cero, cuarto y quinto de la demanda, se expone la causa de acción en la siguiente forma:
“3. El día 14 de marzo de 1933, mientras la hija del demandante Georgina Gigante pasaba por la calle frente a la residencia del de-mandado • Pacific Place No. 28 en el poblado de Santnrce del Muni-cipio de San Juan; Puerto Rico, el mencionado perro del demandado que estaba suelto y sin bozal se abalanzó sobre la persona de la men-cionada niña Georgina Gigante, lanzándola al pavimento e infirién-dole algunas mordeduras y arañazos de carácter grave en diversas partes de su cuerpo.
“4. Con motivo del referido accidente la referida Georgina Gi-gante ha sufrido y sufre en la actualidad intensas crisis nerviosas, desvelos, insomnios, ha perdido su salud y se encuentra en un es-tado de constante intranquilidad, ha venido sufriendo de fuertes do-lores en todo el cuerpo y ha sufrido angustias mentales y morales, e intensos dolores físicos y tuvo que recibir asistencia médica.
“5. Gomo consecuencia de las alegaciones que preceden la bija del demandante ba sufrido daños y perjuicios en la suma de qui-nieNtos Cincuenta dólaees ($550), que se distribuyen así:
“Por las crisis nerviosas, desvelos, insomnios, pérdida de salud, *500dolores físicos y angustias mentales y morales, $500.00; medicinas y asistencia médica, $50.00, $550.00.”
En la segunda causa de acción se alega que el demandante, como consecuencia de los sufrimientos y dolores experimen-tados por su hija, perdió su tranquilidad por muchos días, habiendo sufrido moral y mentalmente y pasado un gran susto, por todo lo cual reclama la suma de $500.
El demandado formuló excepción por falta de hechos contra esta segunda causa de acción, alegando que un padre no puede recobrar daños mentales o morales debido a lesiones personales sufridas por un hijo menor de edad. La corte desestimó esta segunda causa de acción por las razones adu-cidas y declaró con lugar la primera, condenando al deman-dado apelante a pagar al demandante Arturo Gigante, por sí y como padre con patria potestad de su menor hija Georgina Gigante, la cantidad de $350, por los daños y perjuicios ocasionados a dicha menor con motivo de la mordedura del perro poseído por el demandado, con imposición de costas y honorarios de abogado.
Tres son los errores señalados por el apelante: el pri-mero se relaciona con el pronunciamiento sobre costas, el segundo versa sobre la cuantía de la indemnización concedida que, a juicio del demandado, no ha debido exceder de $50, y el tercero se basa en la apreciación de la prueba que se con-sidere manifiestamente errónea.
Discutiremos en primer lugar el segundo señalamiento de error, que es el único que por su importancia exige detenida consideración. Arguye el apelante que de acuerdo con las alegaciones de la demanda, es Arturo Gigante quien aparece demandando y no su hija Georgina. Se llama la atención al texto de la demanda, que habla repetidamente del demandante, y a la súplica de la misma donde se pide sentencia condenando al demandado a pagar al demandante la suma reclamada. Se dice además que para mayor constancia Arturo Gigante jura que es el demandante en la acción.
*501Como hemos visto, las alegaciones de la demanda tienden a establecer dos cansas de acción separadamente alegadas. Una de ellas, la segunda, fué desestimada por falta de he-chos, sin que se haya establecido recurso de apelación sobre este pronunciamiento de la corte inferior. Queda en pie la primera cansa de acción, y la única cuestión a resolver es si esta acción se ejercita para beneficio de la menor o exclusiva-mente para beneficio de su padre el Sr. Arturo Gigante.
En el presente caso Arturo Gigante comparece por sí y como padre con patria potestad sobre su menor hija Georgina Gigante. En la segunda causa de acción, que fué deses-timada por la corte inferior, el Sr. Gigante alega se le han inferido daños con motivo del accidente de su hija; en la primera, los daños, según las alegaciones, fueron inferidos a la menor. Estamos de acuerdo en que la parte realmente interesada debe aparecer como demandante en la acción, pero ¿puede decirse que en este caso no surge de la demanda que la primera causa de acción se ejercita a beneficio de la menor, representada por su padre?
Hemos leído detenidamente las alegaciones que sirven de base a la causa de acción ejercitada. En ella se hace una relación de los dolores físicos y sufrimientos morales de la niña Georgina Gigante y se' dice que la misma ha sufrido daños y perjuicios que- se estiman en $550. No se alega en esta causa de acción que el demandante Arturo Gigante haya sufrido daños. Por el contrario, se hace constar que fué la niña Georgina quien los sufrió. Es claro y evidente que Arturo Gigante no puede reclamar para sí una indemnización que, según las alegaciones, corresponde a su hija. No cabe suponer que el padre promueva una acción para que se le in-demnice de un daño que no ha sufrido y al cual no tiene de-recho. Las alegaciones de la demanda indican que esta pri-mera causa de acción, a que ha quedado reducida la demanda, se inició en beneficio de la niña y no del padre. La misma corte parece haberlo entendido así cuando condena al deman-*502dado a satisfacer al demandante Arturo Gigante la cantidad de $350 por los daños y perjuicios ocasionados a dicha menor con motivo de la mordedura del perro poseído por el deman-dado. Si el pronunciamiento del tribunal a quo concede únicamente indemnización por los daños y perjuicios ocasio-nados a la menor, es claro que la suma concedida le perte-nece en propiedad y que tiene derecho a hacerla efectiva por conducto de su legítimo representante. La corte inferior in-currió en un error que debe ser corregido al condenar al de-mandado a satisfacer la suma concedida a Arturo Gigante por sí y como padre con patria potestad de su menor hija Georgina. El padre de la menor, demandante en su capacidad representativa, no puede reclamar para sí participación al-guna por daños que de acuerdo con los hechos alegados fue-ron inferidos a su hija.
Que Arturo Gigante no tuvo la intención de establecer este pleito exclusivamente para su propio beneficio lo demuestra la capacidad dual con que comparece, por sí y como padre con patria potestad sobre la menor, y las dos causas de ac-ción en que aparece dividida la demanda, alegándose en una, como consecuencia de esta comparecencia dual, daños inferi-dos al padre por sus angustias y sufrimientos, y en la otra daños inferidos a la hija con motivo del accidente. Como ya hemos dicho, de la demanda se deduce que en esta primera causa de acción Arturo Gigante actúa en su capacidad re-presentativa. No vemos que exista gran diferencia entre la comparecencia del padre representando al hijo y la del hijo representado por el padre. Lo esencial es que de las alega-ciones de la demanda y la naturaleza de la acción ejercitada surja claramente que es el pupilo la parte realmente intere-sada y que el tutor o el padre, según sea el caso, demande en su capacidad representativa.
En el caso de Bennett v. Bennett, 91 N. W. 409, resuelto por la Corte Suprema de Nebraska, el tutor inició una demanda donde simplemente se limitaba a decir en el título: “Levi Bennett, Guardian of Emery W. Tuttle”, sin hacer *503constar expresamente qne demandaba como tntor. Se im-pugnó la demanda por el fundamento de baber sido promo-vida personalmente por el tutor y no por el pupilo. Resol-viendo la cuestión planteada, la corte se expresó así:
“Una considerable porción del argumento en favor del apelante se dirige a la suficiencia de la petición. En el título, el demandante se describe a sí mismo como Levi Bennett, tutor de Emery W. Tuttle. y no dice en ninguna parte de la solicitud expresamente que esté' demandando como guardián. Por esta razón, y porque las palabras ‘Guardian of Emery W. Tuttle’ podrían estrictamente ser tratadas como descripUo personae solamente, se insiste en que esta demanda ha sido promovida por Levi Bennett en su capacidad personal y no representativa y en que no puede así sostenerse. Pero en vista de que el demandante se describe a sí mismo como tutor y alega su nombramiento como tal, y de que por sus alegaciones y la natura-leza de la acción demuestra claramente su intención de demandar en su capacidad representativa, nosotros podemos honradamente in-terpretar así sus alegaciones, a pesar de no haber hecho constar ex-presamente que demandaba como tutor. Williams v. Eikenbary, 36 Neb. 478, 54 N.W. 852.’’
En el caso de Metropolitan Life Insurance Co. v. Fitzgerald, 209 S. W. 77, 79, la Corte Suprema de Arkansas se expresa así:
“La pauta seguida por nuestras decisiones demuestra que la ley que requiere que las acciones se ejerciten en el nombre de la parte realmente interesada, ha recibido una interpretación muy liberal con el propósito de hacer efectivo el sabio precepto que permite deman-dar a aquellas personas que son realmente partes interesadas en la acción (Citas).’’
El principio de que la acción debe ejercitarse a nombre de la parte realmente interesada tiene por objeto evitar que el demandado pueda verse sometido a futuros litigios por la misma causa de acción. En un caso como el presente el de-mandado resulta garantido. La capacidad con que compa-rece Arturo Gigante, los hechos alegados en la demanda y las conclusiones establecidas por este tribunal constituyen una completa protección para la parte demandada.
*504Se arguye que en esta causa de acción se piden $50 por medicinas y asistencia médica que deben ser reclamados por «1 padre y no por la hija. La verdad es que ésta es una indemnización que puede reclamar el padre, pero hay decisiones que sostienen que si el padre incluye en la reclamación partidas que le corresponderían directamente, el menor queda .autorizado para obtener su pago, sin que el padre pueda más tarde ejercitar una acción para reclamarlas.
En el caso de Flessher v. Carstens Packing Co., 165 Pac. 397, el demandante inició una acción reclamando indemnización por daños que le fueron ocasionados con motivo de un accidente de que fué víctima su hija. Se alegó que las par-tidas reclamadas en la demanda habían sido incluidas en una .acción establecida anteriormente por el propio demandante como tutor ad litem de su referida hija. La Corte Suprema de Washington, resolviendo la cuestión planteada, se expresó así:
“Según interpretamos las alegaciones, las partidas relativas a ser-vicios médicos y gastos de hospital no fueron incluidas en las alega-ciones de la demanda presentada ante la Corte Federal, ni en forma -alguna fueron ventiladas en dicho recurso. Entonces surge la cues-tión de si el apelante tiene derecho a obtener el importe de dichas partidas en este recurso. La ley es al efecto de que cuando un me-nor sufre lesiones, surgen dos causas de acción, una en favor del menor por sufrimientos físicos y por las lesiones permanentes, y la otra en favor del padre por la pérdida de servicios durante la mi-noridad y por los gastos incurridos durante la enfermedad. Estas acciones pueden ser acumuladas o juzgadas separadamente. En el caso de Harris v. Puget Sound Electric Railway, 52 Wash. 299, 100 Pac. 841, en que estaba envuelta esta cuestión, se dijo:
“ ‘Cuando un menor sufre lesiones, surgen dos causas de acción, una en favor del menor por los sufrimientos físicos y lesiones per-manentes, y la otra en favor de los padres por la pérdida de ser-vicios durante la minoridad y por los gastos incurridos durante la enfermedad . . . Estas dos causas de acción pueden ser acumuladas O instituidas separadamente . . . ’
“Cuando un menor de edad sufre lesiones como resultado de la negligencia de otra persona, y el padre instituye una acción como *505tutor ad litem, y en diebo recurso se trata de obtener indemnización de conformidad con los términos de la demanda, o cuando en el mismo se ventilan cualesquiera partidas de indemnización correspon-dientes al padre, éste no puede entablar una acción posterior sobre las mismas partidas, toda vez que al incluirlas en el recurso en que él actúa como tutor ad litem, el menor fué autorizado para recobrar tales partidas de daños y perjuicios, y el padre está impedido de ob-tener posteriormente indemnización por las mismas. (Citas). En el caso de Donald v. Ballard, 34 Wash. 576, 76 Pac. 80, refiriéndose al caso de Daly v. Everett Pulp & Paper Co., 31 Wash. 252, 71 Pac. 1014, se dijo:
“ ‘Esta corte resolvió que cuando se inicia un pleito en reclama-ción de daños y perjuicios provenientes de las lesiones producidas a un menor, y cuando la acción se instituye en beneficio del menor con el consentimiento del padre, para recobrar los daños y per-juicios que de otro modo el último podría recobrar, éste no puede más tarde presentar demanda a nombre propio reclamando las mis-mas partidas que fueron incluidas en el pleito anterior. Se resolvió que bajo las circunstancias el padre ba emancipado al bijo en lo que al derecho a percibir indemnización por los daños y perjuicios in-cluidos en el pleito del bijo se refiere. Así es el presente caso. Es evidente que el padre consintió a que el bijo obtuviera indemniza-ción, toda vez que él mismo inició el recurso en su propio nombre como tutor ad litem e incluyó específicamente la partida de daños y perjuicios objeto de esta controversia. Según el caso citado el me-nor estaba autorizado para recobrar esta partida y el padre por se-gunda vez no puede, en su propio beneficio, obtener indemnización por el mismo daño.’
“Aplicando la ley a los hechos de este caso, se desprende que el apelante, conforme demuestran las alegaciones, tenía una causa de acción contra la demandada, por servicios médicos, pérdida de ser-vicios durante la minoridad y gastos de hospital; que el apelante, como tutor ad litem de su hija menor de edad, libró su contienda ante la corte federal, y en dicha acción incluyó la partida relativa a pérdida de servicios; que no incluyó las partidas relativas a ser-vicios médicos y gastos de hospital. Toda vez que estas partidas no fueron ventiladas en forma alguna ante la corte federal, no puede decirse que el apelante trató de obtener allí la indemnización corres-pondiente a tales partidas y que por ende está impedido de prose-guir este litigio.”
En el presente caso Arturo Gigante incluye entre los daños *506ocasionados a su hija los gastos de medicinas y asistencia médica qne aparecen alegados en la primera cansa de acción. Oreemos, como la Corte Suprema de Washington, qne el Sr. Oigante no pnede reclamar en el fnturo esta snma, qne ade-más de haber sido alegada ha sido objeto de prueba. Nos parece acertada la conclusión, en vista de las alegaciones y la prueba, de qne estos daños han sido renunciados por el padre en beneficio de la hija.
En cnanto al pronunciamiento sobre costas, alega el ape-lante que la demanda contenía dos cansas de acción, dos re-clamaciones distintas, por la suma de $1,050, y que la corte inferior desestimó en su totalidad una de esas causas de ac-ción. Hemos examinado las alegaciones y la prueba y todas las circunstancias que intervienen en este caso, y no estamos convencidos de que el demandado haya sido temerario hasta el extremo de merecer que se le condene a pagar honorarios de abogado. Respetamos el criterio de la corte inferior en cuanto a las costas, pero creemos que deben excluirse de las mismas los honorarios de abogado.
En cuanto a la prueba, no podemos decir que el tribunal a quo haya incurrido en manifiesto error al apreciarla. Se ha demostrado que la niña fué mordida por un perro llamado Nerón, que vivía en la casa del apelante. La misma prueba del demandado así lo demuestra. Tulio J. Mas, sobrino de la esposa de José Álvarez y quien alega ser dueño del perro, declara que reside en casa del Sr. Álvarez, donde ha tenido siempre al perro suelto en la casa, que el perro vive allí, que está siempre realengo, y que es él quien se cuida de darle los alimentos al referido animal. José Nogueras, testigo del demandado, declara que es chauffeur de José Álvarez, que el perro estaba acostado en la acera de la casa del demandado el día que ocurrió el accidente, que cuando entró a trabajar en la casa del Sr. Álvarez el perro estaba allí, y que durante todo el tiempo que ha estado en la referida casa ese perro ha estado suelto. El demandado José Álvarez de-*507clara que ese perro vino a su. casa hace como tres años, que siempre lo ña visto suelto por allí y que Tulio Mas es quien se encarga de cuidar y mantener al perro y de sacarlo y ba-ñarlo en el mar.
La ley aplicable al caso es el artículo 1805 del Código Civil de Puerto Pico, edición 1930, que dice textualmente así:
“El poseedor de un animal, o el que se sirve de él, es responsable de los perjuicios que causare, aunque se le escape, o extravíe. Sólo cesará esta responsabilidad en el caso de que el daño proviniera de fuerza mayor o de culpa del que lo hubiese sufrido.”
Este artículo de nuestro .código es igual al 1905 del código español de donde fue copiado. La corte inferior en su reso-lución cita un comentario a este artículo del Sr. Martínez ítuiz, en su obra “Interpretación al Código Civil”, ed. 1908, que dice así:
“El que posee o se sirve de un animal para su utilidad o recreo, viene obligado a ejercer sobre él la vigilancia y cuidado necesarios para evitar que cause daño a tercero. Pero no es ésta la conside-ración que sirve de fundamento al Código para imponer al poseedor del animal la obligación de indemnizar el daño que ocasione, y a la que se refiere el artículo 1905. Por el solo hecho de la posesión presume la ley el consentimiento tácito del poseedor de responder de todas sus consecuencias, ya que no se le oculta a éste la ineficacia re-lativa del cuidado y vigilancia de seres irracionales. Y en virtud de esta presunción le hace responsable de cuantos perjuicios y daños cause el animal, aunque se le escape o extravíe; es decir, aun encon-trándose en condiciones que le impidan hacer la vigilancia a que está obligado, cuya falta no es, por consiguiente, la causa de la obligación que contrae de indemnizar el daño. Como se ve por la simple lec-tura de este artículo, el código ha prescindido de la distinción, que ■admitían las partidas, entre animales fieros y mansos, siendo, por tanto, igualmente aplicables a unos que a otros la prescripción que este artículo contiene.” Tomo II, pág. 149.
Con respecto a la posesión del animal de que babla el Có-digo Civil, la corte inferior se expresa así:
“Lo que dice nuestra ley es que el poseedor del animal o el que se sirve de él para su utilidad o recreo, responderá de los daños que *508causare. Hemos encontrado una extensa monografía sobre esta cuestión en Holmes v. Murray, 17 L.R.A. (N. S.) 431, en donde se cita el caso de Schultz v. Griffith, 72 N. W. 745. El consenso general de la jurisprudencia es que una persona que permite que un sirviente o empleado suyo tenga un perro en su residencia, es poseedor o cus-todio del mismo (harbour or keeper). Doctrina ésta que es exacta-mente igual a la que sustenta nuestro derecho histórico. Véase a mayor abundamiento 1 R.C.L. 1120, pár. 63, y 3 C. J. 106, pár. 345. La prueba del demandante demuestra de modo preponderante que el daño fue causado por un perro que estaba bajo la posesión del de-mandado, y tomando en consideración la ley y la jurisprudencia apli-cables, la naturaleza de las lesiones sufridas y toda la prueba apor-tada al caso, resolvemos que el demandado debe responder al deman-dante del daño causado en una cantidad que fijamos justa y razona-blemente en $350.00, y por cuya cantidad se declara con lugar la primera causa de acción de la demanda entablada.”
En el caso de Redinger v. Crespo, 18 D.P.R. 108, se copian varios párrafos del comentarista Manresa, quien sustancial-mente sostiene el mismo criterio que el Sr. Martínez Ruiz, se dice que las autoridades americanas se expresan virtual-mente en igual sentido y se transcribe, entre otros, un párrafo de Oye. que dice así:
"Atender, quiere decir proteger, y el que acaricia a un perro como si lo tuviere en su casa, y se toma el trabajo de hacer que le obedezca dirigiendo sus. movimientos es el dueño o encargado, según el signi-ficado de la ley; pero el hecho de que se encuentre fortuitamente un animal en su finca, si no se le trata como se ha dicho, no convierte a tal persona en dueño, o persona encargado del mismo. Si el jefe de una casa de familia, que está en posesión y dominio de una casa o finca, deja o permite que se cuide un animal en su finca de tal modo, puede considerársele como encargado de dicho animal, ya pertenezca el mismo a su hijo o a su esposa; y si una mujer casada tiene todos los derechos de una soltera, feme sole, en lo que se refiere a sus bie-nes propios, puede ser responsable como encargada de un animal, aun-que en realidad pertenezca a su marido, no siendo esto necesaria-mente así. Igualmente una corporación o sus oficiales, un huésped, o un barco, pueden estar sujetos a responsabilidad. La persona que a sabiendas permite que se cuide un perro en su finca, -por un em-pleado o sirviente, es un encargado según el alcance del estatuto; *509pero no sucede lo mismo, cuando el empleado vive en otra casa en la finca del patrono. El hecho de que otras personas excepto el de-mandado habían intervenido en el cuido de un animal no lo exime de ser considerado como la persona a cuyo cuidado está el animal dentro del significado del estatuto.” (2 Cyc., 378, 379, y casos ci-tados).
Esta doctrina aparece ratificada por este tribunal en el caso de Torres v. Dávila, 47 D.P.R. 315, donde el Juez Asociado Sr. Wolf, hablando a nombre del tribunal, dijo lo si-guiente :
“Cuando en acción de daños y perjuicios instada por una persona que fué mordida por un perro bravio hay prueba, creída por la corte inferior, tendente a demostrar la propiedad del animal en el demandado y prueba, además, de que aun cuando ,el perro no le perteneciera estaba constantemente en su casa y lo albergaba en la misma, y por tanto lo tenía bajo su inmediata posesión, dicho de-mandado es responsable de los perjuicios causados por el animal a tenor del artículo 1805 (ed. 1930) del Código Civil.”
Con respecto a los daños, la prueba demuestra que la niña recibió una herida punzante, y que fué visitada unas seis veces por el Dr. Pujadas, quien le puso una inyección antite-tánica. La curación, según este facultativo, fué rápida. La niña declara que la mordida le produjo un dolor muy fuerte, que por la noche soñaba con el perro y se despertaba gritando, llamando a su mamá.
La corte inferior estimó los daños en $350. El deman-dado no impugna esta suma por considerarla excesiva, sino porque a su juicio es Arturo Gigante quien ejercita la acción, y éste no tiene derecho, según la prueba, a una cantidad mayor de $50 por la asistencia médica. Debe desestimarse el error apuntado.
En cuanto a la culpa atribuida a la niña Georgina, nos atenemos a las conclusiones de la corte inferior, aunque dis-crepemos un tanto de su razonamiento.
Debe confirmarse la sentencia apelada, modificándola en el sentido de condenar al demandado José Alvares a satisfa-*510cer a la niña Georgina Gigante, representada por su padre Arturo Gigante, la cantidad de $350 con las costas, exclu;-yendo honorarios de abogado.